Citation Nr: 1441835	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  06-21 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial higher rating for bilateral post-mammoplasty scars, evaluated as 10 percent disabling through October 22, 2008, and 20 percent disabling thereafter.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION
   
The Veteran served on active duty from December 1995 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection and assigned an initial noncompensable rating for scars resulting from the Veteran's mammoplasty (breast reduction surgery). The Veteran initiated a timely appeal with respect to that noncompensable evaluation.  In a subsequent February 2002 rating decision, the RO increased the Veteran's evaluation to 10 percent, effective June 15, 2000.  However, as that award did not constitute a complete grant of the benefits sought on appeal, the claim remained in appellate status.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993).

During the pendency of this appeal, jurisdiction of the Veteran's claims file was transferred to the Newark, New Jersey, RO. Thereafter, in April 2011, the Veteran testified at the Newark RO before the undersigned, who was authorized to conduct a hearing via videoconference from the Board's Central Office in Washington, D.C. A transcript (Tr.) of the hearing has been associated with the claims file.  See 
38 U.S.C.A. § 7107(c), (e)(2) (West 2002). 

In a November 2011 decision, the Board determined that the Veteran's post-breast reduction surgical scars warranted an initial 10 percent rating for the period extending from the date of service connection (December 31, 1998) through June 14, 2000. The Board then continued the Veteran's previously assigned 10 percent rating from June 15, 2000, to October 22, 2008, and awarded a higher 20 percent rating thereafter.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, the Court issued an October 2012 Order vacating the initial rating assignment and remanding the case to the Board for further action consistent with the terms of the Joint Motion.

In a June 2013 decision, the Board denied a rating in excess of 10 percent for the post-breast reduction surgical scars disability for the appeal period through to October 22, 2008, and left undisturbed the 20 percent rating thereafter.  The Veteran appealed the decision to the Court.  Pursuant to a Joint Motion for Remand, the Court issued a June 2014 Order vacating the initial rating assignment and remanding the case to the Board for further action consistent with the terms of the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a scars examination is warranted.  In June 2000, the Veteran's representative stated that the Veteran's scars have "keloided," while the VA examiner in the last VA scars examination report, dated in June 2001, described the scars as "hypertrophic."  Further, the Veteran has credibly testified before the undersigned that she has continued to experience pain and numbness on a daily basis.  The Board finds a more recent examination is warranted to determine the nature and current severity of the service-connected scars.  

Further, the most recent VA treatment report of record is dated June 2007; therefore, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and include in the record all VA treatment records from VAMC East Orange, New Jersey, pertaining to scars, post-breast reduction surgery, from June 2007 to present.  

2.  The Veteran must be afforded a VA examination addressing the nature and severity of the scars, post-breast reduction surgery.  All pertinent symptomatology and findings must be reported in detail.  

Any necessary diagnostic tests and studies must be accomplished. The claims file including this remand Order and all electronic records must be made available to the examiner, and the examiner should specify in the examination report that these records have been reviewed, to include the service treatment records which contain clinical records of the original surgery in April 1997.  The examiner should specify that any electronic records were reviewed. 

Specifically, the examination is to address the residual scars of the post-breast reduction surgery.   To do so, the examination report should separately address the nature and number of the scars, to include their precise location.  

The Board asks the examiner to address to identify the nature of the scars found to include specifically identifying any hypertrophic scarring and/or scars that have "keloided."

The examiner should provide an opinion as to etiology of the symptoms the Veteran has reported in her July 2008 statement/April 2011 testimony (pain when the weather changes, pain after eating hot foods, pain when it is cold outside, numbness along the left and right sides of the breasts under the arms, and tingling sensation) and in a December 2008 statement (nipples are hard and very sensitive).  The examiner should remark on which symptoms remain present and should provide the reasoning for the etiological opinion(s) expressed.  

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  The AOJ should consider whether multiple ratings are warranted due to the location(s) of the scars.  The AOJ should also consider whether a referral of the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for an extraschedular rating is warranted.     

4.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



